Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on  06/09/2022.  As directed by the amendment claims 4 &16 are amended, and claims 26 & 27 are newly added. Claims 1-27 are currently pending.
EXAMINER’S AMENDMENT
Applicant’s representative Dillon Durnford  was called for an interview on 08/15/2022 to discuss possible Examiner's amendments as follows: 
(a)	Amend claim-1, step (e) as follows to add the underlined phrase: 
“generating a report indicative of sleep onset in the subject , wherein the report tracks and effect of a pharmacological agent on sleep onset of the subject.” 
(b)	Amend claim-13 step (iv) as follows to add the underlined phrase:
“generate a report indicative of sleep onset in the subject , wherein the report tracks and effect of a pharmacological agent on sleep onset of the subject; and an output for displaying the report.”
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Terminal Disclaimer
The terminal disclaimer filed on 08/ disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/305,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Allowable Subject Matter
Claims  1-25 are allowed.
The followings are Examiner’s statement of reasons for allowance: 
As for the 35 U.S.C. §101 rejection, the Examiner’s amendments to independent claims 1 and 13 to recite the additional limitation “wherein the report tracks and effect of a pharmacological agent on sleep onset of the subject”, meaning they are not just creating a report using mathematical concepts and mental processes, but using that report to study the effect of a pharmacological agent during sleep onset of a subject.  
That additional limitation sufficiently recites to integrate of an abstract idea into a 
practical application, for that reason 35 U.S.C. §101 rejection has been withdrawn.
As for the 35 U.S.C. §103 rejection, the most pertinent prior art of record  (US 7,593,767 B1) by Modarres discloses a system and method for monitoring sleep onset of a subject, wherein a sensor is used for picking up and transmitting brain wave signals to a computer. Modarres also discloses, one or more sensors such as a pushbutton switch is used as an input device for acquiring behavioral data from a subject during sleep onset. 
          However Modarres does not disclose or suggest the device and method generates a statistical model of wakefulness by combining information obtained from the acquired physiological data and behavior data, and use that statistical model for estimating a probability which indicates the degrees to which the subject is awake at each point in time during a sleep onset process. 
      The other prior art of record (US 2012/0191425 A1) by Mott et al. also do not teach or suggest those particular elements of the independent claims 1 and 13. 
For those reasons the claims are deemed to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(US 20010031930 A1) by Roizen et al. discloses a process of determining sleep onset by monitoring EEG and EMG signals of a subject with a bi-spectral index monitor and applying an analysis algorithm to the index values output by the monitor.
(US 20110301487 A1) by Abeyratne et al. discloses an apparatus for detecting Macro Sleep Architecture states of a subject such as WAKE, NREM and REM sleep from a subject's EEG signal, by generating at least one bi-spectrum time series for a predetermined frequency, the bi-spectrum time series assembly is arranged to produce classification signals indicating classification of segments of the EEG signals into macro-sleep states of the subject. 
(US 20020193839 A1) by Cho et al. discloses a method for providing a therapy to a patient involving modifying the therapy after detecting an onset of sleep in the patient.
(DE 102004010398 A1) by Hecht et al. discloses a method and a device for detection a falling asleep of a person by monitoring the actual reaction pattern of a muscle function using a measurement device attached to the body, and comparing the actual muscle behavior with a model reaction pattern in order to access the sleep inclination of the person. 
(WO 0040148 A1) by Berka et al. discloses a method for the quantification of EEG waveforms along the alertness continuum involves collecting and transforming EEG signal data, and classifying individual EEG patterns along an alertness-drowsiness continuum. The results of the multi-level classification system are applied in real-time to provide feedback to the user via an audio or visual alarm, or are recorded for subsequent off-line analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/JONATHAN T KUO/Primary Examiner, Art Unit 3792